
	
		II
		109th CONGRESS
		2d Session
		S. 3557
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2006
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reduce deaths occurring from overdoses of drugs or
		  controlled substances.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Overdose Reduction
			 Act.
		2.FindingsCongress finds the following:
			(1)The Centers for
			 Disease Control and Prevention reports that 28,723 deaths in the United States
			 in 2003 were attributable to drug-induced causes.
			(2)Deaths resulting
			 from drug overdoses have increased 540 percent between 1980 and 1999.
			(3)According to the
			 Federal Drug Abuse Warning Network, most drug-induced deaths involve multiple
			 drugs.
			(4)An increase in
			 the number of deaths attributable to heroin mixed with fentanyl, a narcotic
			 considered 50 to 100 times more potent than morphine, has been documented in
			 2005 and 2006.
			(5)An estimated
			 3,000,000 individuals in the United States have serious drug problems.
			(6)The damage caused
			 by drug use is not limited to drug abusers. The collateral damage from drug use
			 is enormous, and drug abuse costs society over $60,000,000,000 in social costs
			 and lost productivity.
			(7)Community-based
			 programs working with high-risk populations have successfully prevented deaths
			 from drug overdoses through education and access to effective reversal agents,
			 such as naloxone.
			3.DefinitionsIn this Act:
			(1)Controlled
			 substanceThe term controlled substance has the
			 meaning given the term in section 102 of the Controlled Substances Act (21
			 U.S.C. 802).
			(2)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
			(3)DrugThe
			 term drug has the meaning given the term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)).
			(4)Eligible
			 entityThe term eligible entity means an entity that
			 is a State, local, or tribal government, or a private nonprofit
			 organization.
			4.Overdose
			 prevention grant program
			(a)Program
			 authorizedFrom amounts appropriated under this section for a
			 fiscal year, the Director shall award grants or cooperative agreements to
			 eligible entities to enable the eligible entities to reduce deaths occurring
			 from overdoses of drugs or controlled substances.
			(b)Application
				(1)In
			 generalAn eligible entity desiring a grant or cooperative
			 agreement under this section shall submit to the Director an application at
			 such time, in such manner, and containing such information as the Director may
			 require.
				(2)ContentsThe
			 application described in paragraph (1) shall include—
					(A)a description of
			 the activities the eligible entity will carry out if the entity receives funds
			 under this section;
					(B)a demonstration
			 that the eligible entity has the capacity to carry out the activities described
			 in subparagraph (A); and
					(C)a certification
			 that the eligible entity meets all State licensure or certification
			 requirements necessary to carry out the activities.
					(c)PriorityIn
			 awarding grants or cooperative agreements under subsection (a), the Director
			 shall give priority to eligible entities that are public health agencies or
			 community-based organizations and that have expertise in preventing deaths
			 occurring from overdoses of drugs or controlled substances in populations at
			 high risk of such deaths.
			(d)Eligible
			 activitiesAn eligible entity receiving a grant or cooperative
			 agreement under this section shall carry out 1 or more of the following
			 activities:
				(1)Training first
			 responders, people affected by drug abuse, and law enforcement and corrections
			 officials on the effective response to individuals who have overdosed on drugs
			 or controlled substances.
				(2)Implementing
			 programs to provide overdose prevention, recognition, treatment, or response to
			 individuals in need of such services.
				(3)Evaluating,
			 expanding, or replicating a program described in paragraph (1) or (2) that
			 exists as of the date the application is submitted.
				(e)ReportNot
			 later than 90 days after the last day of the grant or cooperative agreement
			 period, each eligible entity receiving a grant or cooperative agreement under
			 this section shall prepare and submit a report to the Director describing the
			 results of the program supported under this section.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $25,000,000 for each of the fiscal years 2007 and 2008,
			 and such sums as may be necessary for each of the fiscal years 2009 through
			 2011.
			5.Reducing
			 overdose deaths
			(a)Data
			 collectionThe Director shall annually compile and publish data
			 on the deaths occurring from overdoses of drugs or controlled substances for
			 the preceding year.
			(b)Plan to reduce
			 overdose deathsNot later than 180 days after the date of
			 enactment of this Act, the Director shall develop a plan to reduce the number
			 of deaths occurring from overdoses of drugs or controlled substances and shall
			 submit the plan to Congress. The plan shall include—
				(1)an identification
			 of the barriers to obtaining accurate data regarding the number of deaths
			 occurring from overdoses of drugs or controlled substances;
				(2)an identification
			 of the barriers to implementing more effective overdose prevention strategies;
			 and
				(3)recommendations
			 for such legislative or administrative action that the Director considers
			 appropriate.
				
